                             Case 1:20-cr-00357-ELR-RDC Document 4 Filed 09/15/20 Page 1 of 1
U.S. Department of Justice
United States Attorney

                                                                                                 FILCLJ II~    Lu   Li’J

                                                                                                       U.S.D.C. -Atlanta
                                         IN THE UNITED STATES DISTRICT CQUR
                                             FOR THE NORTHERN DISTRICT OF GEORGIA                         EP 15 2020
                                                                  Division: Atlanta                   JAMESP9~YTK’~,JQ~
                                                                  (USAO: 2019R00487)            By:     ~kz.i’-            DefitY Clerk

                                       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


COUNTY NAME:                  Fulton                                      DISTRICT COURT NO.      1 20          —   CR       —   3 5 7
                                                                                                  UNDER SEAL
                                                                          MAGISTRATE CASE NO.

X Indictment                                       Information                         Magistrates Complaint
DATE: September 15,2020                            DATE:                               DATE:

                                UNITED STATES Or AMERICA                 SUPERSEDING INDICTMENT
                                           vs.                           Prior Case Number:
                              NICHOLAS JOSEPH TINDALL                    Date Filed:

GREATER OFFENSE CHARGED: X Felony Misdemeanor

                                             Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding? X Yes                 No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?                 Yes   X No




District Judge:


Attorney: Ryan K Buchanan
Defense Attorney:
